U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015. ¨ For the transition period from to . Commission File Number 0-8092 OXIS INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Delaware 94-1620407 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 4ennedy Blvd Suite 600 Tampa, FL 33609 (Address of principal executive offices and zip code) (800) 304-9888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ At August 14, 2015, the issuer had outstanding the indicated number of shares of common stock:600,000,000. OXIS INTERNATIONAL, INC. FORM 10-Q For the Six Months Ended June 30, 2015 Table of Contents PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 3 Consolidated Statements of Operations for the three and six months ended June 30, 2015and 2014 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 (Unaudited) 5 Condensed Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART IIOTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 2 OXIS INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets As of June 30, 2015 and December 31, 2014 June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Fixed assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable Accrued interest Accrued expenses Line of credit Warrant liability Settlement note payable Demand notes payable Convertible debentures, current portion, net of discount of $35,000 and$-0- Convertible debentures Total current liabilities Long term liabilities: Convertible debt, net of discount of $3,574,000 and $2,302,000 Total long term liabilities Total liabilities Stockholders’ Deficit: Convertible preferred stock - $0.001 par value; 15,000,000 shares authorized: Series C - 96,230 and 96,230 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Series H – 25,000 and 25,000 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively - - Series I – 1,666,667 and 1,666,667 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Common stock - $0.001 par value; 600,000,000 shares authorized; 600,000,000 and 591,714,484shares issued and outstanding at June 30, 2015 and December 31, 2014 Additional paid-in capital Accumulated deficit ) ) Noncontrolling interest ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 3 OXIS INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Six Months Ended June 30, 2015 and 2014 Three Months Ended June 30, Six Months Ended June 30, Product revenues $ License revenue - Total revenue Cost of product revenue - - Gross profit Operating expenses Research and development - - - Selling, general and administrative expenses Total operating expenses Loss from operations ) Other income (expense) Change in value of warrant and derivative liabilities ) Interest expense ) Total other income (expense) ) ) Income (loss) before minority interest and provision for income taxes ) ) Plus: net (income) loss attributable to the noncontrolling interest - - ) Income (loss) before provision for income taxes ) ) Provision for income tax - - - Net income (loss) ) $ ) Weighted average common shares outstanding – basis and diluted Basic Diluted Net income ( loss) per share Basic $ Diluted $ The accompanying condensed notes are an integral part of these consolidated financial statements. 4 OXIS INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2015 and 2014 Six months Ended June 30, (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income/(loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation Amortization of intangible assets - Stock compensation expense for options and warrantsissued to employees and non-employees - Non-cash interest expense Amortization of debt discounts Change in value of warrant and derivative liabilities ) Changes in operating assets and liabilities: Accounts receivable - Other assets Accounts payable and accrued expenses Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of note payable - - Proceeds of notes payable Net cash provided by financing activities Minority interest - NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - Beginning of period CASH AND CASH EQUIVALENTS - End of period $ $ Supplemental Disclosures Interest paid $
